Citation Nr: 0805300	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-05 324	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to higher initial ratings for hypertension, rated 
as 10 percent disabling from October 1, 2004 to July 12, 
2006, and 0 percent disabling from July 13, 2006.


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1975 to February 1976, July 1980 to February 1981, and August 
1984 to September 2004.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland, 
which granted service connection for hypertension and 
assigned a 0 percent rating effective from October 1, 2004, 
the day after the veteran retired from military service.  He 
appealed the initial rating.  In January 2006, the RO 
increased the rating to 10 percent effective October 1, 2004.  
In July 2006, the RO determined that the 10 percent rating 
was clear and unmistakable error and decreased the rating to 
0 percent effective July 13, 2006, the date of the rating 
decision.  This decision did not result in a reduction in the 
overall compensation payable to the veteran, hence, the 
provisions of 38 C.F.R. § 3.105(e) (2007), referable to 
notice and reductions, were not applicable.  VAOPGCPREC 71-91 
(1991); 57 Fed. Reg. 2316 (1992).


FINDING OF FACT

Since October 2004, the veteran's highest reported systolic 
blood pressure reading has been 145 and his highest diastolic 
blood pressure reading has been 85; he requires continuous 
medication for control of his hypertension, but he does not 
have a history of diastolic pressure predominantly 100 or 
more.


CONCLUSION OF LAW

The criteria are not met for higher initial ratings for 
hypertension, rated as 10 percent disabling from October 1, 
2004 to July 12, 2006, and 0 percent disabling from July 13, 
2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.104, 
Diagnostic Code (DC) 7101 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted and 
the claim is substantiated, additional VCAA notice is not 
required with regard to downstream questions such as the 
initial evaluation; any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In developing his claim, VA obtained the veteran's service 
treatment records, and records from Malcolm Grow United 
States Air Force (USAF) Medical Center.  In addition, VA 
examinations were provided in December 2004 and June 2006.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no 
reported evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2007).  
All reasonable doubt is resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

In assessing the degree of disability caused by a service-
connected condition, the disorder and reports of rating 
examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2 (2007); see also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

DC 7101 provides ratings for hypertensive vascular disease 
(hypertension and isolated systolic hypertension).  38 C.F.R. 
§ 4.104.  A 10 percent rating is warranted with diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; when an individual with a 
history of diastolic pressure predominantly 100 or more 
requires continuous medication for control.  A 20 percent 
rating is warranted with diastolic pressure predominantly 110 
or more or; systolic pressure predominantly 200 or more.  A 
40 percent rating is warranted with diastolic pressure 
predominantly 120 or more.  A 60 percent rating is warranted 
with diastolic pressure predominantly 130 or more.  

Note (1) to DC 7101 provides that hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  For purposes 
of this section, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  Note (2) 
provides that hypertension that is due to aortic 
insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, is to be rated as part of the 
condition causing it rather than by a separate rating.  Note 
(3) to Diagnostic code 7101 provides that hypertension is to 
be rated separately from hypertensive heart disease and other 
types of heart disorders.  38 C.F.R. § 4.104.  

The United States Court of Veterans Appeals (Court) has held 
that in order for hypertension to be shown as a current 
disability, it must be present to the minimum compensable 
degree under the rating schedule.  Cox v. Brown, 5 Vet. App. 
95, 99 (1993); Rabidueau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

Legal Analysis

The veteran's service treatment records indicate he had a 
history of blood pressure readings that were elevated.  In 
February 2004, he was diagnosed with hypertension and 
prescribed lisinopril.  

At enlistment, in April 1975, the veteran's blood pressure 
was 132/72.  In the 1970s, blood pressure readings were 
132/76, 116/78, 163/100, 140/88.  

In the 1980s, blood pressure readings were 150/80, 120/80, 
120/78, 144/87, 134/71, 139/69, 134/71, 144/79, 149/70, 
149/76, 116/78, 120/76, 120/76, 130/80, and 120/86.  

In the 1990s, blood pressure readings were 150/82, 143/83, 
132/88, 151/103, 144/78, 126/78, 162/71, 154/78, 148/78, 
147/81, 142/88, 145/79, 140/82, 168/90, 138/78, 128/80, 
169/77, 151/80, and 145/79. 

Since January 2000, the veteran's blood pressure readings 
have been:  168/98 (October 2000); 151/84 (November 2000); 
164/96 (February 2001); 138/92 (March 2001); 140/84, 128/90 
(June 2001);  132/84, 132/84 (April 2002); 140/100, 138/77, 
135/74, 138/77 (May 2003); 136/88 (June 2003); 135/80, 135/80 
(July 2003); 152/96, 141/88 (October 2003); and 149/93 
(December 2003).

In February 2004, the veteran's blood pressure was 155/90; 
the diagnosis was hypertension and he was prescribed 
lisinopril.  In April 2004, his blood pressure readings on 
three different days were 136/79, 139/77, and 148/86.  In May 
2004, his blood pressure was 148/70.  In September 2004, his 
blood pressure was 151/90.  

The report of a December 2004 VA examination noted that the 
veteran had a history of hypertension that was controlled by 
diet and lisinopril.  He reported that his blood pressure 
readings were predominately in the range of 130/80.  On 
objective physical examination, blood pressure readings were 
134/80, 130/80, and 130/80.

In February 2005, records from Malcolm Grow USAF Medical 
Center indicate the veteran's blood pressure was 132/78.  In 
March 2005, his blood pressure was 136/73 and it was noted 
that he was continuing to take lisinopril as directed.  

In May 2005, his blood pressure was 145/85 and it was noted 
that he had not taken his medication that morning.  In July 
2005, his blood pressure was 139/80 and it was noted that he 
was tolerating lisinopril.

The report of he December 2006 VA examination indicates the 
veteran's blood pressure readings taken with the right arm 
while sitting were 122/80 and 120/80.  Blood pressure 
readings taken with the left arm while sitting were 122/78 
and 122/80.  A final blood pressure reading taken with the 
left arm was 120/76.

The evidence does not show that the veteran's hypertension 
has warranted a compensable rating under DC 7101 since he 
retired from service.  His diastolic pressure has not been 
predominantly 100 or more.  His systolic pressure has not 
been predominately 160 or more.  Generally, his systolic 
pressure has been in the 130-140 range and his systolic 
pressure his diastolic pressure has been in the 70-80 range.  

Although the evidence indicates he has been prescribed 
continuous medication for hypertension, his service and post-
service treatment records do not show a history of diastolic 
pressure predominantly 100 or more.  

The RO awarded a 10 percent initial rating from October 1, 
2004 to July 12, 2006, this was based on clear and 
unmistakable error that was revised in the July 2006 rating 
decision.  38 C.F.R. § 3.105(a).  There is no evidence that 
the disability has warranted a compensable rating at any time 
since he retired from service.  

There is also no showing that the veteran's service-connected 
disability presents such an exceptional or unusual disability 
picture so as to warrant the assignment of initial ratings on 
an extraschedular basis.  See 38 C.F.R. § 3.321.  The 
evidence does not show marked interference with employment, 
frequent periods of hospitalization, or other evidence that 
would render impractical the application of the regular 
schedular standards. 

The degrees of disability specified under the rating schedule 
are generally considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.2.  

In the absence of evidence of exceptional factors for an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1), the 
Board is not required to remand the claim for consideration 
of an extraschedular rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The claim for higher initial ratings for hypertension must be 
denied because the preponderance of the evidence is against 
the claim-meaning there is no reasonable doubt to resolve in 
the veteran's favor.  38 U.S.C.A. § 5107(b); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

A higher initial rating for hypertension is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


